UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7744



RAYMOND DALE BOYD,

                                           Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF THE COMMONWEALTH OF
VIRGINIA; GREENSVILLE CORRECTIONAL CENTER,
Warden,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-404)


Submitted:   February 20, 2003         Decided:     February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Dale Boyd, Appellant Pro Se. Michael Thomas Judge, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Dale Boyd, a Virginia inmate, seeks to appeal the

district court’s order dismissing his 28 U.S.C. § 2254 (2000)

petition as untimely.        An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000). When, as here, a district court dismisses a § 2254 petition

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right,’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”               Rose v.

Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318 (2001).

     We have reviewed the record and conclude for the reasons

stated by the district court that Boyd has not made the requisite

showing.      See Boyd v. Attorney General, No. CA-02-404 (E.D. Va.

Oct. 4, 2002). Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED


                                      2